DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Jenny on 9/7/22.

2.	Please amend the claims as follows:

1. (Currently Amended) A golf club head comprising: a faceplate and a body, the body comprising a sole, a crown, a heel end, and a toe end; wherein: the sole is in a ground plane at address; the crown is opposite the sole; the heel end is opposite the toe end and perpendicular to the sole and the crown; the faceplate comprises a geometric center that is equidistant from the crown and the sole, and equidistant from the heel end and the toe end; and the faceplate defines a loft plane, wherein the loft plane intersects the ground plane and is tangent to the geometric center; the faceplate further comprises a region defined by a reference shape having a height and a width; wherein: the reference shape extends toward the crown and the toe end from the geometric center; the reference shape height is approximately 25% of a total height of the faceplate, measured within the loft plane, in a crown to sole direction; the reference shape width is approximately 25% of a total width of the faceplate, measured perpendicularly to the loft plane, in a heel end to toe end direction; the reference shape further comprises a threshold characteristic time value, and within the reference shape, one or more locations comprise a characteristic time value comprises a spot weldcomprising a diameter between approximately 0.125 inch and 0.75 inch, and the first heat affected zone comprises a diameter between approximately 20% to 50% of the diameter of the spot weld; and a physical grain structure of the first heat affected zone is a dendrite microstructure.


10. (Currently Amended) A golf club head comprising: a faceplate and a body, the body comprising a sole, a crown, a heel end, and a toe end; wherein: the sole is in a ground plane at address; the crown is opposite the sole; the heel end is opposite the toe end and perpendicular to the sole and the crown; the faceplate comprises a geometric center that is equidistant from the crown and the sole, and equidistant from the heel end and the toe end; and the faceplate defines a loft plane, wherein the loft plane intersects the ground plane and is tangent to the geometric center; the faceplate comprises a region defined by a reference shape having a height and a width; wherein: the reference shape extends toward the crown and the toe end from the geometric center; the reference shape height is between approximately 5% and approximately 25% of a total height of the faceplate, measured within the loft plane, in a crown to sole direction; the reference shape width is between approximately 5% and approximately 25% of a total width of the faceplate, measured perpendicularly to the loft plane, in a heel end to toe end direction; the reference shape further comprises a threshold characteristic time value, and within the reference shape, one or more locations comprise a characteristic time valuecomprises a spot weld comprising a diameter between approximately 0.125 inch and 0.75 inch, and the first heat affected zone comprises a diameter between approximately 20% to 50% of the diameter of the spot weld; and a physical grain structure of the first heat affected zone is a dendrite microstructure.


Allowable Subject Matter
3.	Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club head comprising the structure required by independent claims 1 and 10.  Specifically, independent claims are directed to a golf club faceplate comprising a first heat affected zone positioned at or near one or more locations within a faceplate region defined by a reference shape. The reference shape is further defined with respect to its height and width. The first heat affected zone comprises a spot weld with a diameter between approximately 0.125 inch and 0.75 inch. A physical grain structure of the first heat affected zone is dendrite microstructure, and each heat affected zone location has a characteristic time lower than a threshold characteristic time. This arrangement allows convenient modification of a club’s CT value. When CT values are above USGA threshold limits (rendering the club non-conforming), a spot weld can be applied to add rigidity at localized positions of the face. This lowers the CT below the threshold limit due to the added rigidity caused by the spot weld (grain structure is transformed to dendrite microstructure). Moreover, the claimed range of the spot weld diameter strikes a balance between durability of the faceplate and CT value control since excessive spot welding was found by applicant to cause cracking in the faceplate. One having ordinary skill in the art would not have found it obvious to modify a traditional golf club in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hirano (US Pub. No. 2010/0317460) and Simone et al. (US Pub. No. 2018/0209010). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711